ROTHENBERG, J.

On Motion to Enforce Mandate

Antonio Johnson, who is serving a life sentence, and a “frequent flyer” with extensive mileage in this Court and the circuit court, filed the instant motion requesting this Court to enforce its August 4, 2010 mandate “vacating the trial court’s order and ... reversing] with directions to re-sentence Appellant de novo or hold an evidentiary hearing.” Because this Court issued no such mandate, we deny Johnson’s motion, and in light of the numerous, repetitious, misleading, , and frivolous pleadings Johnson has filed with this Court, we issue the following order to show cause.
The appellant, Antonio Johnson, is ordered to show cause within thirty (30) days: (1) why he should not be prohibited from filing further pro se pleadings with this Court concerning his July 16, 1998 conviction for armed robbery in case number 97-32329, see Johnson v. State, 744 So.2d 557 (Fla. 3d DCA 1999), and (2) why this Court should not sanction appellant pursuant to sections 944,279 and 944.28(2)(a) of the Florida Statutes (2010).1
Denied; show cause order issued.

. The State alleges Johnson has sought appellate review in more than fifty petitions and appeals in this Court and the Florida Supreme Court. We list some of the petitions and appeals filed in this Court:
(1) Johnson v. State, 773 So.2d 1161 (Fla. 3d DCA 2000) (affirming denial of rule 3.850 motion for postconviction relief).
(2) Johnson v. State, 831 So.2d 189 (Fla. 3d DCA 2002) (affirming denial of rule 3.850 motion for postconviction relief).
(3) Johnson v. State, 848 So.2d 327 (Fla. 3d DCA 2003) (affirming denial of rule 3.850 motion for postconviction relief).
(4) Johnson v. State, 853 So.2d 425 (Fla. 3d DCA 2003) (appeal dismissed).
(5) Johnson v. State, 857 So.2d 887 (Fla. 3d DCA 2003) (affirming denial of rule 3.800 motion to correct illegal sentence).
(6) Johnson v. Crosby, 892 So.2d 492 (Fla. 3d DCA 2004) (petition for writ of habeas corpus denied).
(7) Johnson v. State, 898 So.2d 952 (Fla. 3d DCA 2005) (affirming denial of rule 3.850 motion for postconviction relief and denying motion for rehearing).
(8) Johnson v. State, 900 So.2d 565 (Fla. 3d DCA 2005) (appeal dismissed).
(9) Johnson v. Crosby, 897 So.2d 546 (Fla. 3d DCA 2005) (petition for writ of habeas corpus denied).
(10) Johnson v. State, 903 So.2d 198 (Fla. 3d DCA 2005) (petition for writ of habeas corpus denied).
(11) Johnson v. State, 905 So.2d 140 (Fla. 3d DCA 2005) (affirming denial of rule 3.800 motion to correct illegal sentence).
(12) Johnson v. Crosby, 917 So.2d 201 (Fla. 3d DCA 2005) (petition for writ of habeas corpus denied).
(13) Johnson v. State, 917 So.2d 877 (Fla. 3d DCA 2005) (affirming denial of rule 3.800 motion to correct illegal sentence).
(14) Johnson v. State, 923 So.2d 1177 (Fla. 3d DCA 2006) (petition for writ of certiorari denied).
(15) Johnson v. State, 928 So.2d 352 (Fla. 3d DCA 2006) (petition for writ of mandamus denied).
(16) Johnson v. State, 932 So.2d 562 (Fla. 3d DCA 2006) (reversing summary denial of rule 3.850 motion for postconviction relief for attachment of record demonstrating appellant was not entitled to relief).
(17) Johnson v. State, 937 So.2d 672 (Fla. 3d DCA 2006) (petition for writ of mandamus denied).
(18) Johnson v. State, 937 So.2d 1111 (Fla. 3d DCA 2006) (petition for writ of prohibition denied).
(19) Johnson v. State, 939 So.2d 108 (Fla. 3d DCA 2006) (affirming denial of rule 33.800 motion to correct illegal sentence).
(20) Johnson v. State, 959 So.2d 267 (Fla. 3d DCA 2007) (petition for writ of mandamus denied).
*11(21) Johnson v. State, 959 So.2d 1197 (Fla. 3d DCA 2007) (petition for writ of mandamus denied).
(22) Johnson v. State, 961 So.2d 951 (Fla. 3d DCA 2007) (petition for writ of mandamus denied).
(23) Johnson v. State, 962 So.2d 914 (Fla. 3d DCA 2007) (petition for a belated appeal granted).
(24) Johnson v. State, 967 So.2d 210 (Fla. 3d DCA 2007) (petition for writ of certiorari denied).
(25) Johnson v. Ryan, 967 So.2d 307 (Fla. 3d DCA 2007) (petition for writ of mandamus denied).
(26) Johnson v. State, 968 So.2d 572 (Fla. 3d DCA 2007) (petition for writ of mandamus denied as moot).
(27) Johnson v. State, 970 So.2d 838 (Fla. 3d DCA 2007) (affirming denial of rule 3.850 motion for postconviction relief).
(28) Johnson v. State, 970 So.2d 838 (Fla. 3d DCA 2007) (petition for writ of mandamus denied).
(29) Johnson v. State, 973 So.2d 455 (Fla. 3d DCA 2008) (petition for belated appeal denied as notice of appeal filed and pending under a separate case number).
(30) Johnson v. State, 981 So.2d 1212 (Fla. 3d DCA 2008) (affirming denial of rule 3.850 motion for postconviction relief).
(31) Johnson v. State, 990 So.2d 1075 (Fla. 3d DCA 2008) (petition for belated appeal granted).
(32) Johnson v. State, 990 So.2d 1075 (Fla. 3d DCA 2008) (petition for writ of mandamus denied).
(33) Johnson v. State, 995 So.2d 504 (Fla. 3d DCA 2008) (affirming denial of rule 3.800 motion to correct illegal sentence).
(34)Johnson v. State, 3 So.3d 334 (Fla. 3d DCA 2009) (petition for writ of quo warran-to denied).
(35) Johnson v. State, 5 So.3d 682 (Fla. 3d DCA 2009) (petition for writ of mandamus denied).
(36) Johnson v. State, 6 So.3d 68 (Fla. 3d DCA 2009) (petition for writ of habeas corpus denied).
(37) Johnson v. State, 11 So.3d 957 (Fla. 3d DCA 2009) (affirming denial of rule 3.850 motion for postconviction relief).
(38) Johnson v, State, 19 So.3d 320 (Fla. 3d DCA 2009) (petition for writ of prohibition denied).
(39) Johnson v. State, 19 So.3d 320 (Fla, 3d DCA 2009) (petition for writ of mandamus denied),
(40) Johnson v. State, 21 So.3d 824 (Fla. 3d DCA 2009) (appeal dismissed, writ of mandamus denied).
(41) Johnson v. State, 22 So.3d 556 (Fla. 3d DCA 2009) (affirming denial of rule 3.800 motion to correct illegal sentence).
(42) Johnson v. Office of State Attorney, 27 So.3d 670 (Fla. 3d DCA 2010) (petition for writ of mandamus denied).
(43) Johnson v. State, 43 So.3d 58 (Fla. 3d DCA 2010) (affirming denial of rule 3.800 motion to correct illegal sentence).
(44) Johnson v. State, 44 So.3d 1183 (Fla. 3d DCA 2010) (denying petition for writ of mandamus as moot).
(45) Johnson v. State, 50 So.3d 1147 (Fla. 3d DCA 2010) (petition for writ of habeas corpus denied).
(46) Johnson v. State, 56 So.3d 779 (Fla. 3d DCA 2010) (petition for writ of prohibition denied).
(47) Johnson v. State, 61 So.3d 1132 (Fla. 3d DCA 2011) (affirming denial of rule 3,800 motion to correct illegal sentence).
(48) Johnson v. State, 201 So.3d 8 (Fla. 3d DCA 2010) (vacating trial Court’s order as • the trial court lacked jurisdiction at the time the order was entered).